 

Case 2:18-cr-00071-Z-BR Document 65 Filed 09/21/20 Page 1 of 1 URayeli92couURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS SEP 21 2020
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURB
UNITED STATES OF AMERICA § By_____<)-
§ eputy
Plaintiff, §
§
v. § 2:18-CR-71-Z-BR-(1)
§
RICHARD HERNANDEZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Richard Hernandez filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Richard Hernandez was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Richard Hernandez; and ADJUDGES Defendant
Richard Hernandez guilty of Count One in violation of 18 U.S.C. § 1029(a)(3). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September Z/ , 2020.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE
